Citation Nr: 0508670	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  04-28 122 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to service connection for varicose veins and 
circulatory problems of the lower extremities.

2.	Entitlement to service connection for a Baker's cyst of 
the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from January 1945 to 
November 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Reginald Office (RO) in 
Los Angeles, California.



FINDINGS OF FACT

1.  In a November 2002 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
varicose veins and circulatory problems of the lower 
extremities and a Baker's cyst of the left leg.

2.  On March 16, 2005, prior to the promulgation of a 
decision in the appeal, the Board received signed 
notification from the appellant, withdrawing his claims on 
appeal.


CONCLUSIONS OF LAW

1.	Because the appellant has withdrawn his appeal relating 
to the issue of entitlement to service connection for 
varicose veins and circulatory problems to the lower 
extremities, the Board does not have jurisdiction to 
consider the claim.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2004).

2.	Because the appellant has withdrawn his appeal relating 
to the issue of entitlement to service connection for a 
Baker's cyst of the left leg, the Board does not have 
jurisdiction to consider the claim.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it must be dismissed.

In January 2005, the RO certified the issues of entitlement 
to service connection for varicose veins and circulatory 
problems to the lower extremities and for a Baker's cyst of 
the left leg to the Board for appellate review.  In a signed 
statement from the veteran received at the Board on March 16, 
2005, the veteran said "I want to withdraw the following 
appeal issues before the BVA" and listed the claims for 
service connection for varicose veins and circulatory 
problems to the lower extremities and a Baker's cyst of the 
left leg.

The veteran's signed statement constitutes a written 
withdrawal of the substantive appeal with regard to the 
matters of entitlement to service connection for varicose 
veins and circulatory problems to the lower extremities and 
for a Baker's cyst of the left leg.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review those issues, and they must, 
therefore, be dismissed, without prejudice.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2004).






ORDER

The appeal as to the issue of service connection for varicose 
veins and circulatory problems of the lower extremities is 
dismissed.

The appeal as to the issue of service connection for a 
Baker's cyst of the left leg is dismissed.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


